Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on May 22, 2019. Claims 1-14 are currently pending and examined below.

Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Kudo et al. US2015/0284022 (“Kudo”).

Regarding claim(s) 1, 14. Kudo discloses a method for operating a vehicle, the vehicle including at least one friction brake unit which includes a brake body and at least one brake element, the brake body being rotatably fixedly connected to a wheel of the vehicle and the brake element being situated on a chassis side of the vehicle and being displaceable in a direction of the brake body (Fig. 1, e.g. brake assembly), the method comprising: 
pressing the brake element against the brake body to generate a friction brake action, and monitoring an actual vehicle parameter for vibrations resulting from the friction brake action using at least one sensor unit (fig. 3); when detecting a vibration, comparing a frequency of the vibration with a rotational speed of the wheel (para. 28, para. 76, e.g. FIG. 8 is a view illustrating a relationship among a vehicle speed, a rotational primary frequency of the front wheel, an unsprung resonance frequency of the front wheel, and a range in which the braking time vibration might be generated); and 
carrying out at least one safety measure when the comparison indicates that the frequency is equal to or greater than the rotational speed of the wheel (fig. 3, ST2-ST5, para. 56, e.g. when the FFT peak value in the predetermined frequency band is equal to or larger than the braking time vibration determination threshold, the braking time vibration might be transmitted to the steering wheel 21, so that the vibration suppression control unit starts the suppression control of the braking time vibration (step ST3).). 

Regarding claim(s) 2, 13. Kudo discloses wherein the monitoring includes monitoring an amplitude of the vibration, the at least one safety measure being carried out as a function of the detected amplitude (fig. 2, para. 17, e.g. it is preferable that the vibration suppression control unit is configured to change a control gain for suppressing the braking time vibration based on the differential value of the value in the predetermined frequency band of the brake fluid pressure.)

Regarding claim(s) 3. Kudo discloses wherein the sensor unit detects a pressure in a brake master cylinder as the actual vehicle parameter (para. 10, e.g. suppression control of the braking time vibration at a time the value in the predetermined frequency band of the brake fluid pressure is not smaller than a predetermined value.)

Regarding claim(s) 4. Kudo discloses wherein the sensor unit detects a displacement of a brake actuation element (para. 35, e.g. brake actuator) and/or a displacement of an input rod of an electric brake booster as the actual vehicle parameter. 

Regarding claim(s) 5. Kudo discloses wherein the sensor unit detects a steering angle of the vehicle as the actual vehicle parameter (para. 35, e.g. The steering ECU 1 calculates a target value of the assist torque based on the steering torque of the driver detected by a torque sensor 25 and the like. The steering ECU 1 controls the motor 24a such that the assist torque reaches the target value.). 

Regarding claim(s) 6. Kudo discloses wherein the sensor unit detects a rotational speed of the wheel (para. 28 e.g. FIG. 8 is a view illustrating a relationship among a vehicle speed, a rotational primary frequency of the front wheel) and/or an acceleration of the vehicle as the actual vehicle parameter or parameters. 

Regarding claim(s) 7, 10. Kudo discloses wherein an internal combustion engine of the vehicle (para. 32, e.g. The vehicle 10 is provided with a power source such as an engine (engine such as an internal-combustion engine)), and/or a regeneratively operable electric motor of the vehicle, and/or the friction brake unit, is activated for generating a braking torque. 

Regarding claim(s) 8. Kudo discloses wherein a total braking torque is generated as a safety measure only by the friction brake unit (para. 45, brake torque is generated by braking pressure). 

Regarding claim(s) 9. Kudo disclose, wherein the friction brake unit is activated as a safety measure in an automated manner for generating a conditioning friction braking torque independently of a braking torque requested by a driver (para. 38, e.g. The brake pedal 31 is a braking operator operated by the driver when braking operation is performed. The brake booster 32 boosts an operation pressure (pedal force) associated with the braking operation of the driver input to the brake pedal 31 at a predetermined boost ratio…)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. US2015/0284022 (“Kudo”) in view of Merlo US2016/0084331 (“Merlo”).


Merlo teaches another braking system that monitors the temperature of the brake body (para. 64, para. 97-para. 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Kudo by incorporating the applied teaching of Merlo to improve the braking operation of a vehicle based of brake body temperature.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. US2015/0284022 (“Kudo”) in view of Anderson et al. US2017/0136842 (“Anderson”).

Regarding claim(s) 12. Kudo is silent to wherein an acoustic warning signal and/or a visual warning signal is generated as a safety measure. Anderson teaches this feature (para. 207, e.g. warning lights illuminated, and/or other warning devices used to inform occupants or repair personnel about possible malfunction or faulty operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Kudo by incorporating the applied teaching of Anderson to inform the driver the conditions of the brake system.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 5712722706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRUC M DO/
Primary Examiner, Art Unit 3669